Order and judgment (one paper), Supreme Court, New York County (Jane Solomon, J.), entered on or about April 19, 2001, in an action to determine, inter alia, title to a motor vehicle, in favor of plaintiff, successor to a car leasing company, and against defendants-appellants, creditors of the vehicle’s lessee, unanimously affirmed, with costs.
It appears that “findings of fact and conclusions of law” made by a referee to determine in favor of appellants and against the vehicle’s lessee were, along with a contemporaneous “judgment” also signed by the referee, filed by appellants with the County Clerk but never signed by the latter, and that a judgment roll was also never prepared. The motion court correctly held that such filings did not effect entry of a judgment (see, CPLR 5016 [a]; 5017 [a]). Since no judgment was entered, there was no valid document of execution, and the seizure of the subject vehicle by the City Marshal was a nullity. In any event, even if there were an enforceable judgment, appellants fail to rebut plaintiff’s prima facie showing that its predecessor had leased the vehicle to appellants’ debtor, and that the lessee’s listing as the vehicle’s owner on Department of Motor Vehicles (DMV) documents was simply a mistake that DMV immediately corrected once advised of the error by plaintiff shortly after the vehicle was seized. Concur — Andrias, J.P., Buckley, Sullivan, Ellerin and Lemer, JJ.